DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 4/29/2021.
Claims 20, 31, and 36 have been amended.
Claims 21, 32, and 37 have been cancelled. Claims 1-19 and 25-30 were cancelled previously.
Claims 41-46 are new claims that have been added.
Claims 20, 22-24, 31, 33-36, and 38-46 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-13, filed 9/10/2021, with respect to claims 20, 22-24, 31, 33-36, and 38-46 have been fully considered and are persuasive.  The rejection of claims 20, 22-24, 31, 33-36, and 38-46 has been withdrawn. 
Allowable Subject Matter
Claims 20, 22-24, 31, 33-36, and 38-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 20, 31, and 36, the Examiner agrees with Applicant’s arguments filed 9/10/2021 that the amendments overcome the previous rejections and that the claims as amended are not disclosed or suggested by the prior art. The prior art does not disclose or suggest the specific combination as is now claimed wherein an RTS signal for a downlink transmission is received on an unlicensed downlink carrier, a signal is detected on the unlicensed downlink carrier that comprises a preamble of a CR signal from another base station wherein the UE then transmits a preamble detection report indicating the detected preamble of the detected signal to the first base station specifically on a licensed uplink carrier, and the UE then receives the downlink transmission based on the preamble detection report. These limitations in combination with the other claimed limitations are not part of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474